DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/14/2022 canceling claims 4 and 13; amending claims 1, 11, 12 and 20; and adding new claims 21 and 22. Claims 1 – 3, 5 – 12 and 14 – 22 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 6, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 20080098748 A1 (Tangirala ‘748) in view of Pub. No. US 2018/0355793 A1 (Vise) as evidenced by Pub. No.: US 2013/0025256 A1 (Lu).
Regarding claim 1, Tangirala ‘748 discloses a computer-implemented (automatic control system implements method, see par. 29, top and par. 30, bottom) method for multi-mode operation (title) of a combustion system 101, the method comprising: initializing combustion of a fuel/oxidizer mixture (see par. 27); determining whether conditions at the combustion system (air pressure at inlet 18 to combustor 101, see par. 30) meet or exceed a first threshold operating parameter (the air pressure wherein transition between modes occurs wherein the modes being the deflagration mode and detonation mode); transitioning to detonation combustion of the fuel/oxidizer mixture if conditions at the combustion system meet or exceed the first threshold operating parameter (pars. 27 and 29); maintaining or increasing fuel flow through a deflagrative fuel circuit if conditions at the combustion system do not meet or exceed the first threshold operating parameter (pars. 27 and 29); and during the detonation combustion, sustaining detonation of the fuel/oxidizer mixture at the combustion system (par. 29).  Tangirala ‘748 further discloses the deflagrative fuel circuit has injectors 16 and a detonation fuel circuit has fuel valves 14 and further discloses an embodiment wherein the injectors 16 and valves 14 are one fuel control device such that the fuel control device can operate as an injector or a valve (see par. 22, bottom and par. 23).  Tangirala ‘748 is silent wherein sustaining detonation includes adjusting fuel flow through the deflagrative fuel circuit.
Vise teaches a hybrid deflagration and detonation combustor 100 and further teaches sustaining detonation (combustion gasses 138 are produced, see par. 59 bottom, during steady state condition, see par. 59 top) includes adjusting fuel flow through a deflagration fuel circuit 164 (see par. 59, bottom) and Lu provides evidence that supplying fuel with an increased number of injectors during sustained detonation in a pulse detonation combustion chamber 101 of a pulse detonation engine 100 (see figs. 1 and 2) for use with a gas turbine (see par. 50) results in increased fuel flow rate, i.e. fill time, that can result in increased power for example (one of ordinary skill understands that increasing fuel flow rate increases power output of engine) (see par. 73, middle and bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 with wherein sustaining detonation includes adjusting fuel flow through the deflagrative fuel circuit as taught by Vise in order to facilitate providing the ability of increased flow rates and power (see Lu par. 73, middle and bottom) in order to accommodate the entire flight envelope and Mach numbers of  Tangirala ‘748  (see pars. 4, 5 and 29).  Vise as applied to Tangirala ‘748 results in using at least one fuel supply device of the Tangirala ‘748 regarding the deflagrative fuel circuit (i.e. the fuel supply device discussed in par. 22 bottom and par. 23 of Tangirala ‘748) during sustained detonation for the purpose of increasing engine power without adding an additional detonation fuel supply device that can add weight and complexity.
Regarding claim 3, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 further discloses transitioning to detonation combustion comprises adjusting a fuel split between the deflagration fuel circuit and a detonation fuel circuit (the transition from deflagrative to detonation mode happens over a time duration, see par. 35 and during this time duration the fuel split transitions from more fuel going to the deflagrative circuit to more fuel going to the detonation circuit).
Regarding claim 5, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 further discloses adjusting fuel flow through the deflagrative fuel circuit based at least on a desired operating condition at the combustion system (when it is desired to have detonation type combustion the fuel flow to the deflagrative fuel circuit is gradually decreased during the transition to the detonation combustion, see pars. 30 and 35).
Regarding claim 6, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 further discloses a control loop wherein fuel flow through the deflagrative fuel circuit is increased or decreased based at least on the first threshold operating parameter and a second threshold operating parameter (automatic controller monitors operating parameters such as air pressure at engine inlet and/or combustor inlet, or other parameters such as altitude or other engine conditions, to determine whether a transition is needed, and to perform the transition if so, see pars. 29 and 30, wherein when it is desired to transition to detonation type combustion the fuel flow to the deflagrative fuel circuit is gradually decreased during the transition to the detonation combustion, see pars. 30 and 35).
Regarding claim 11, Tangirala ‘748 discloses a combustion system (101 referring to annular type combustor of figs. 1A and 1b, or 201 referring to can type combustors of figs. 2A and 2B), the combustion system defining an aft end (see 13 in fig. 1A) at which gases exit and a forward end (see 13 in fig. 1A) at which a flow of oxidizer enters (see “Air” at 18 in fig. 1A), the combustion system comprising: an outer wall (see 101 in fig. 1A that corresponds to outer circle at 12 in fig. 1A) at least partially defining a combustion chamber 12; a deflagrative fuel circuit configured to provide a first flow of fuel to the combustion chamber (as pointed out in par. 22, a single fuel circuit from fuel supply source branches into a first line providing fuel to deflagrative circuit fuel nozzle 16 (see fig. 1B) and a second line providing fuel to pulse valve 14 of detonation fuel circuit (see fig. 1A)); a detonation fuel circuit configured to provide a second flow of fuel to the combustion chamber (see above); and a control valve positioned at one or more of the deflagrative fuel circuit or the detonation fuel circuit, the control valve configured to adjust a fuel split of a total flow fuel between the deflagrative fuel circuit and the detonation fuel circuit (the detonation circuit has flow control valve, see par. 32, that is capable of adjusting the flow in the detonation circuit and also hence the fuel split because if the flow to the detonation is reduced or stopped then most or all of the fuel would go to the detonation circuit at the “branches” discussed above); and a controller configured to store instructions that, when executed, perform operations, the operations (the control system has “logic” instructions to perform the transition “automatically” from deflagrative mode to detonation mode and vice versa as opposed to manual control that is the other scenario disclosed by Tangirala ‘748, see pars. 29 and 30) comprising: initializing combustion of a fuel/oxidizer mixture (see par. 27); determining whether conditions at the combustion system meet or exceed a first threshold operating parameter (pressure of air going into engine or pressure or air going into combustor, see par. 30); transitioning to detonation combustion of the fuel/oxidizer mixture if conditions at the combustion system meet or exceed the first threshold operating parameter; maintaining or increasing fuel flow through the deflagrative fuel circuit if conditions at the combustion system do not meet or exceed the first threshold operating parameter (controller monitors operating parameters such as air pressure as discussed above, or other parameters such as altitude or other engine conditions, to determine whether a transition is needed, and to perform the transition if so, see pars. 29 and 30); and during the detonation combustion, sustaining detonation of the fuel/oxidizer mixture at the combustion system (par. 29).  Tangirala ‘748 further discloses the deflagrative fuel circuit has injectors 16 and a detonation fuel circuit has fuel valves 14 and further discloses an embodiment wherein the injectors 16 and valves 14 are one fuel control device such that the fuel control device can operate as an injector or a valve (see par. 22, bottom and par. 23).  Tangirala ‘748 is silent wherein sustaining detonation includes adjusting fuel flow through the deflagrative fuel circuit (i.e., the Tangirala ‘748 controller provides fuel to both the deflagrative and detonation fuel circuits during transition to detonation combustion but is silent regarding sustained combustion; see par. 35).
Vise teaches a hybrid deflagration and detonation combustor 100 and further teaches sustaining detonation includes adjusting fuel flow through a deflagration fuel circuit 164 (see par. 59, bottom) and Lu provides evidence that supplying fuel with an increased number of injectors during sustained detonation in a pulse detonation combustion chamber results in increased fuel flow rate, i.e. fill time, that can result in increased power for example (one of ordinary skill understands that increasing fuel flow rate increases power output of engine) (see par. 73, middle and bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 with wherein sustaining detonation includes adjusting fuel flow through the deflagrative fuel circuit as taught by Vise in order to facilitate providing the ability of increased flow rates and power (see Lu par. 73, middle and bottom) in order to accommodate the entire flight envelope and Mach numbers of  Tangirala ‘748  (see pars. 4, 5 and 29).  Vise as applied to Tangirala ‘748 results in using at least one fuel supply device of the Tangirala ‘748 regarding the deflagrative fuel circuit during sustained detonation (and thus automating the manual activity of Vise results in the controller of Tangirala ‘748 adjusting fuel in the deflagration circuit during sustained combustion; MPEP 2144.04 III.) for the purpose of increasing engine power without adding an additional detonation fuel supply device that can add weight and complexity.
Regarding claim 20, Tangirala ‘748 discloses (see figs. 1A, 1B) a heat engine (gas turbine engine 100), the engine comprising: a compressor section (see par. 19, top); an expansion section (turbine section, see par. 18); a multi-mode combustion system 101 positioned in serial flow arrangement between the compressor section and the expansion section (see pars. 18 and 19), the multi-mode combustion system comprising: an outer wall (see 101 in fig. 1A that corresponds to outer circle at 12 in fig. 1A) at least partially defining a combustion chamber 12; a deflagrative fuel circuit configured to provide a first flow of fuel to the combustion chamber (as pointed out in par. 22, a single fuel circuit from fuel supply source branches into a first line providing fuel to deflagrative circuit fuel nozzle 16 (see fig. 1B) and a second line providing fuel to pulse valve 14 of detonation fuel circuit (see fig. 1A)); a detonation fuel circuit configured to provide a second flow of fuel to the combustion chamber (see above); and a control valve positioned at one or more of the deflagrative fuel circuit or the detonation fuel circuit, the control valve configured to adjust a fuel split of a total flow fuel between the deflagrative fuel circuit and the detonation fuel circuit (the detonation circuit has flow control valve, see par. 32, that is capable of adjusting the flow in the detonation circuit and also hence the fuel split because if the flow to the detonation is reduced or stopped then most or all of the fuel would go to the detonation circuit at the “branches” discussed above in this paragraph); and a controller configured to store instructions that, when executed, perform operations, the operations (the control system has “logic” instructions to perform the transition “automatically” from deflagrative mode to detonation mode and vice versa as opposed to manual control that is the other scenario disclosed by Tangirala ‘748, see pars. 29 and 30) comprising: initializing combustion of a fuel/oxidizer mixture (see par. 27); determining whether conditions at the multi-mode combustion system meet or exceed a first threshold operating parameter (pressure of air going into engine or pressure or air going into combustor, see par. 30); transitioning to detonation combustion of the fuel/oxidizer mixture if conditions at the combustion system meet or exceed the first threshold operating parameter; maintaining or increasing fuel flow through the deflagrative fuel circuit if conditions at the combustion system do not meet or exceed the first threshold operating parameter (controller monitors operating parameters such as air pressure as discussed above, or other parameters such as altitude or other engine conditions, to determine whether a transition is needed, and to perform the transition if so, see pars. 29 and 30); and during the detonation combustion, sustaining detonation of the fuel/oxidizer mixture at the combustion system (par. 29).  Tangirala ‘748 further discloses the deflagrative fuel circuit has injectors 16 and a detonation fuel circuit has fuel valves 14 and further discloses an embodiment wherein the injectors 16 and valves 14 are one fuel control device such that the fuel control device can operate as an injector or a valve (see par. 22, bottom and par. 23).  Tangirala ‘748 is silent wherein sustaining detonation includes adjusting fuel flow through the deflagrative fuel circuit (i.e., the Tangirala ‘748 controller provides fuel to both the deflagrative and detonation fuel circuits during transition to detonation combustion but is silent regarding sustained combustion; see par. 35).
Vise teaches a hybrid deflagration and detonation combustor 100 and further teaches sustaining detonation includes adjusting fuel flow through a deflagration fuel circuit 164 (see par. 59, bottom) and Lu provides evidence that supplying fuel with an increased number of injectors during sustained detonation in a pulse detonation combustion chamber results in increased fuel flow rate, i.e. fill time, that can result in increased power for example (one of ordinary skill understands that increasing fuel flow rate increases power output of engine) (see par. 73, middle and bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 with wherein sustaining detonation includes adjusting fuel flow through the deflagrative fuel circuit as taught by Vise in order to facilitate providing the ability of increased flow rates and power (see Lu par. 73, middle and bottom) in order to accommodate the entire flight envelope and Mach numbers of  Tangirala ‘748  (see pars. 4, 5 and 29).  Vise as applied to Tangirala ‘748 results in using at least one fuel supply device of the Tangirala ‘748 regarding the deflagrative fuel circuit during sustained detonation (and thus automating the manual activity of Vise results in the controller of Tangirala ‘748 adjusting fuel in the deflagration circuit during sustained combustion; MPEP 2144.04 III.) for the purpose of increasing engine power without adding an additional detonation fuel supply device that can add weight and complexity.

Claims 2, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Vise as evidenced by Lu, as applied to claims 1 and 11 respectively, and further in view of Pub. No. US 20180179953 A1 (Tangirala ‘953) and Pub. No. US 20090044542 A1 (Thatcher).
Regarding claim 2, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 further discloses a control loop wherein fuel flow through the deflagrative fuel circuit is adjusted (see pars. 29 and 30). Tangirala ‘748 is silent fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter.
Thatcher and Tangirala ‘953 teach fuel flow through a deflagrative fuel circuit is increased until conditions at a combustion system meet or exceed a threshold operating parameter .  Thatcher teaches fuel flow through a deflagrative fuel circuit is increased during start-up (par. 29) wherein deflagrative fuel circuit is ordinary gas turbine fuel circuit that does not pulsate fuel flow; and Tangirala ‘953 teaches a dual mode deflagrative and detonation combustion system (abstract) and further teaches a control loop, see par. 37, bottom, wherein during start-up when temperatures and pressures are low at the combustion system a deflagrative combustion is used until conditions at the combustion system meet or exceed a threshold operating parameter i.e. a minimum pressure at the combustion system that occurs at transition to detonation combustion; see par. 29, top and middle, and par. 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in Vise with fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter as taught by Thatcher and Tangirala ‘953 in order to facilitate reducing the time to reach higher power operation (Thatcher par. 29) and operating combustion system with improved efficiency (Tangirala ‘953 par. 38, bottom).
Regarding claim 19, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 further discloses adjusting fuel flow through the deflagrative fuel circuit based at least on a desired operating condition at the combustion system (when it is desired to use detonation combustion at the combustion system fuel flow is gradually increased to detonation fuel circuit and gradually decreased to deflagrative fuel circuit, wherein overlap of fuel supplied to both deflagrative and detonation fuel circuits occurs only at transition, see par. 35), and wherein fuel flow through the deflagrative fuel circuit is decreased until conditions at the combustion system do not exceed a second threshold operating parameter (during transition from deflagrative mode to detonation mode fuel flow is decreased in the deflagrative fuel circuit until the operating parameter - - fuel flow level in deflagrative circuit - - does not exceed zero fuel flow; at this time the transition to detonation mode is completed and the control valve of deflagrative fuel circuit is activated to prevent back flow into the deflagrative fuel circuit, see par. 32).  Tangirala ‘748 is silent wherein fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter.
Thatcher and Tangirala ‘953 teach fuel flow through a deflagrative fuel circuit is increased until conditions at a combustion system meet or exceed a threshold operating parameter .  Thatcher teaches fuel flow through a deflagrative fuel circuit is increased during start-up (par. 29) wherein deflagrative fuel circuit is ordinary gas turbine fuel circuit that does not pulsate fuel flow; and Tangirala ‘953 teaches a dual mode deflagrative and detonation combustion system (abstract) and further teaches a control loop, see par. 37, bottom, wherein during start-up when temperatures and pressures are low at the combustion system a deflagrative combustion is used until conditions at the combustion system meet or exceed a threshold operating parameter i.e. a minimum pressure at the combustion system that occurs at transition to detonation combustion; see par. 29, top and middle, and par. 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view Vise with fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter as taught by Thatcher and Tangirala ‘953 in order to facilitate reducing the time to reach higher power operation (Thatcher par. 29) and operating combustion system with improved efficiency (Tangirala ‘953 par. 38, bottom).
Regarding claim 22, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 further discloses wherein fuel flow through the deflagrative fuel circuit is decreased until conditions at the combustion system do not exceed a second threshold operating parameter (during transition from deflagrative mode to detonation mode fuel flow is decreased in the deflagrative fuel circuit until the operating parameter - - fuel flow level in deflagrative circuit - - does not exceed zero fuel flow; at this time the transition to detonation mode is completed and the control valve of deflagrative fuel circuit is activated to prevent back flow into the deflagrative fuel circuit, see par. 32).  Tangirala ‘748 is silent wherein fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter.
Thatcher and Tangirala ‘953 teach fuel flow through a deflagrative fuel circuit is increased until conditions at a combustion system meet or exceed a threshold operating parameter .  Thatcher teaches fuel flow through a deflagrative fuel circuit is increased during start-up (par. 29) wherein deflagrative fuel circuit is ordinary gas turbine fuel circuit that does not pulsate fuel flow; and Tangirala ‘953 teaches a dual mode deflagrative and detonation combustion system (abstract) and further teaches a control loop, see par. 37, bottom, wherein during start-up when temperatures and pressures are low at the combustion system a deflagrative combustion is used until conditions at the combustion system meet or exceed a threshold operating parameter i.e. a minimum pressure at the combustion system that occurs at transition to detonation combustion; see par. 29, top and middle, and par. 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view Vise with fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter as taught by Thatcher and Tangirala ‘953 in order to facilitate reducing the time to reach higher power operation (Thatcher par. 29) and operating combustion system with improved efficiency (Tangirala ‘953 par. 38, bottom).

Claims 7, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Vise as evidenced by Lu, as applied to claims 6, 1 and 11 respectively, and further in view of Tangirala ‘953.
Regarding claim 7, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 is silent the first threshold operating parameter corresponds to a minimum pressure for detonation of the fuel/oxidizer mixture at the combustion system.
Tangirala ‘953 teaches a dual mode deflagrative and detonation combustion system (abstract) and further teaches a threshold operating parameter corresponds to a minimum pressure for detonation of the fuel/oxidizer mixture at the combustion system (see par. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in Vise with the first threshold operating parameter corresponds to a minimum pressure for detonation of the fuel/oxidizer mixture at the combustion system as taught by Tangirala ‘953 in order to facilitate operating combustion system with improved efficiency (Tangirala ‘953 par. 38, bottom).
Regarding claims 10 and 17, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 is silent determining whether conditions at the combustion system exceed a second threshold operating parameter.
Tangirala ‘953 teaches a dual mode deflagrative and detonation combustion system (abstract) and further teaches determining whether conditions at the combustion system exceed a threshold operating parameter (i.e., minimum pressure of fuel/air mixture for detonation, see par. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view Vise with determining whether conditions at the combustion system exceed a second threshold operating parameter as taught by Tangirala ‘953 in order to facilitate operating combustion system with improved efficiency (Tangirala ‘953 par. 38, bottom).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Vise, as evidenced by Lu, and Tangirala ‘953, as applied to claim 7 above, and further in view of Pub. No. US 20090223217 A1 (Segawa).
Regarding claim 8, Tangirala ‘748 in view of Vise and Tangirala ‘953 teach the current invention as claimed and discussed above including a threshold operating parameter corresponds to a pressure for detonation of the fuel/oxidizer mixture at the combustion system.  Tangirala ‘748 is silent the second threshold operating parameter corresponds to a maximum pressure for detonation of the fuel/oxidizer mixture at the combustion system.
Segawa teaches a gas turbine combustion system (par. 36) and further teaches an operating parameter corresponds to a maximum pressure for detonation of the fuel/oxidizer mixture at the combustion system (par. 59, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view of Vise and Tangirala ‘953  with the second threshold operating parameter corresponds to a maximum pressure for detonation of the fuel/oxidizer mixture at the combustion system as taught by Segawa in order to facilitate preventing operating above maximum pressure combustion structure is designed for and optionally providing pressure relief (see Segawa par. 59, middle and bottom). 

Claims 9 and 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Vise as evidenced by Lu, as applied to claims 6 and 11 respectively above, and further in view of Tangirala ‘953 and Pub. No. US 20030056578 A1 (Mitchell).
Regarding claim 9, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 is silent the second threshold operating parameter corresponds to a maximum temperature of gases exiting the combustion system.
Tangirala ‘953 teaches a threshold operating parameter corresponds to a temperature of gases in the combustion system (par. 37) and Mitchell teaches it is important to measure the gases at the exit of a gas turbine (title) combustion system (par. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view Vise with the second threshold operating parameter corresponds to a maximum temperature of gases exiting the combustion system as taught by Tangirala ‘953 and Mitchell in order to facilitate improved efficiency and preventing increased fuel flow that can lead to higher temperature and poor emissions during unsafe operating condition of turbine and extending life of turbine (see par. 37, bottom, and par. 38, bottom, of Tangirala ‘953 and par. 3 of Mitchell). 
Regarding claims 14 – 16, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 further discloses the first threshold operating parameter corresponds to a minimum pressure of oxidizer entering the combustion chamber or gases exiting the combustion system (transition is based on sufficient air pressure, see par. 36, top, entering the combustion chamber, see par. 30, middle).  Tangirala ‘748 is silent initializing and/or sustaining detonation of the fuel/oxidizer mixture at the combustion chamber occurs when conditions at the combustion system do not exceed a second threshold operating parameter wherein the second threshold operating parameter corresponds to a maximum pressure of oxidizer entering the combustion chamber or gases exiting the combustion system, or a maximum temperature of gases exiting the combustion system.
Tangirala ‘953 teaches initializing and/or sustaining detonation of a fuel/oxidizer mixture at a combustion chamber occurs when conditions at the combustion system are consistent with a threshold operating parameter wherein the threshold operating parameter corresponds to a temperature of gases in the combustion system (par. 37) and Mitchell teaches it is important to measure the gases at the exit of a gas turbine (title) combustion system (par. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view Vise with initializing and/or sustaining detonation of the fuel/oxidizer mixture at the combustion chamber occurs when conditions at the combustion system do not exceed a second threshold operating parameter wherein the second threshold operating parameter corresponds to a maximum temperature of gases exiting the combustion system as taught by Tangirala ‘953 and Mitchell in order to facilitate improved efficiency and preventing increased fuel flow that can lead to higher temperature and poor emissions during unsafe operating condition of turbine and extending life of turbine (see par. 37, bottom, and par. 38, bottom, of Tangirala ‘953 and par. 3 of Mitchell).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view Vise as evidenced by Lu, as applied to claim 11 above, and further in view of Pub. No. US 20130213052 A1 (Brickwood).
Regarding claim 12, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 further discloses transitioning to detonation combustion comprises adjusting, at the control valve, a fuel split between the deflagration fuel circuit and a detonation fuel circuit (the transition from deflagrative to detonation mode happens over a time duration).  Tangirala ‘748 is silent adjusting, at the control valve, the fuel split.
Brickwood teaches a gas turbine combustor with pulse combustion (title and par. 1) and a computer controller 36 configured to store instructions (pars. 21 and 22) and further teaches adjusting, at a control valve 26, a fuel split (controller 36 adjusts fuel split with valve 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view Vise with adjusting, at a control valve, the fuel split as taught by Brickwood in order to facilitate smoothly controlling the ratio of fuel provided to the deflagration and detonation fuel circuits of Tangirala ‘748 thereby improving emissions (see Brickwood par. 6). 

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view Vise, as evidenced by Lu, as applied to claims 11 and 1 above respectively, and further in view of Pub. No. US 20130118178 A1 (Sabelhaus).
Regarding claim 18, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 is silent a purge circuit configured to provide a flow of oxidizer or inert gas to the deflagrative fuel circuit.
Sabelhaus teaches a purge circuit configured to provide a flow of oxidizer or inert gas to a deflagrative fuel circuit (see par. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view Vise with a purge circuit configured to provide a flow of oxidizer or inert gas to the deflagrative fuel circuit as taught by Sabelhaus in order to facilitate preventing coke formation in the deflagrative fuel circuit of Tangirala ‘748 when no fuel is flowing in the circuit thereby alleviating deterioration of engine hardware (see Sabelhaus par. 2).
Regarding claim 21, Tangirala ‘748 in view Vise teach the current invention as claimed and discussed above.  Tangirala ‘748 is silent providing a flow of oxidizer or inert gas to the deflagrative fuel circuit through a purge circuit.
Sabelhaus teaches providing a flow of oxidizer or inert gas to a deflagrative fuel circuit through a purge circuit (see par. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view Vise with providing a flow of oxidizer or inert gas to the deflagrative fuel circuit through a purge circuit as taught by Sabelhaus in order to facilitate preventing coke formation in the deflagrative fuel circuit of Tangirala ‘748 in view Vise when no fuel is flowing in the circuit thereby alleviating deterioration of engine hardware (see Sabelhaus par. 2).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues against the use of Tangirala ‘748 to teach the newly amended independent claims.  In response Tangirala ‘748 continues to be cited in the prior art analysis above in the 35 USC 103 section. However new prior art references Vise and Lu are cited regarding the new limitations relating to adjusting the fuel flow in the deflagrative circuit during sustained detonation combustion.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030140614 teaches number of injectors used depends on power required;
US 20090139199 teaches number of injectors varies as required; 
US 20040216464 teaches pulse combustor; and
US 5167122 and 20140230402 teach purge circuits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741